The opinion of the court was delivered by
The Chancellor.
The question presented is as to the extent of the liability of the plaintiffs in error as sureties upon the official bond given by Will Hague as clerk of the city of Paterson. The bond was conditioned for the faithful perform*147■anee by Hague of all the duties enjoined on him as city clerk. The liability which it is sought to enforce under the bond is for the embezzlement by him of license fees received by him :as register of licenses of the city. Under the charter it is the duty of the register of licenses to collect the fees for licenses .and pay them over to the city treasurer. At the time the bond was given, the county clerk was ex officio register of licenses. The charter provided that for two years after its passage, and thereafter until otherwise ordered by the board of aldermen, the city clerk for the time being should be the register of licenses. Part of Hague’s duties as city clerk was ■therefore the performance of those of the office of register of licenses. The sureties had notice from the charter itself that ■the duties of the latter office devolved upon the city clerk and were part of the duties of his office, and they therefore contracted that he would faithfully discharge the duties of the office of register of licenses. A surety upon an official bond must be held to have contracted with reference to the obligations devolved upon his principal by law.
The judgment of the Supreme Court should be affirmed.
For affirmance — The Chancellor, Chief Justice, Depue, Knapp, Mague, Parker, Reed, Scudder, Van Syokel, Brown, Clement, Paterson. 12.
For reversal — None.